78624: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-10869: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78624


Short Caption:ANTHONY S. NOONAN IRA, LLC VS. U.S. BANK NAT'L ASS'N EECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A710465Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:05/06/2019 / Paustian, KathleenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:04/24/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAnthony S. Noonan IRA LLCMichael N. Beede
							(Former)
						
							(The Law Office of Mike Beede, PLLC)
						Garrett R. Chase
							(Shumway Van)
						James W. Fox
							(Former)
						
							(The Law Office of Mike Beede, PLLC)
						


AppellantJames M. Allred IRA, LLCMichael N. Beede
							(Former)
						
							(The Law Office of Mike Beede, PLLC)
						Garrett R. Chase
							(Shumway Van)
						James W. Fox
							(Former)
						
							(The Law Office of Mike Beede, PLLC)
						


AppellantLou NoonanMichael N. Beede
							(Former)
						
							(The Law Office of Mike Beede, PLLC)
						Garrett R. Chase
							(Shumway Van)
						James W. Fox
							(Former)
						
							(The Law Office of Mike Beede, PLLC)
						


RespondentNationstar Mortgage, LLCScott R. Lachman
							(Akerman LLP/Las Vegas)
						Melanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Donna M. Wittig
							(Akerman LLP/Las Vegas)
						


RespondentU.S. Bank National Association EEScott R. Lachman
							(Akerman LLP/Las Vegas)
						Melanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Donna M. Wittig
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/24/2019Filing FeeFiling Fee due for Appeal. (SC)


04/24/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)19-17913




04/24/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-17915




04/26/2019Filing FeeE-Payment $250.00 from Michael N. Beede


04/29/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).19-18671




05/06/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kathleen M. Paustian. (SC).19-19841




05/17/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Docketing Statement due: June 3, 2019. (SC).19-21772




05/31/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-23772




06/03/2019Docketing StatementFiled Appellants' Docketing Statement Civil Appeals. (SC)19-24082




06/04/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellants: 14 days transcript request; 90 days opening brief and appendix. (SC).19-24235




06/12/2019Transcript RequestFiled Appellants' Certificate of No Transcript Request.  (SC)19-25508




08/27/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  September 17, 2019.  (SC)19-35789




09/17/2019MotionFiled Appellants' Motion to Extend the Deadline to File Opening Brief and Appendix by 7 Days. (SC)19-38832




09/23/2019Order/ProceduralFiled Order Granting Motion. Appellants' Opening Brief and Appendix due: September 24, 2019. (SC).19-39464




09/24/2019AppendixFiled Appellant's Appendix Volume 1. (SC)19-39754




09/24/2019AppendixFiled Appellant's Appendix Volume 2. (SC)19-39758




09/24/2019AppendixFiled Appellant's Appendix Volume 3. (SC)19-39762




09/24/2019AppendixFiled Appellant's Appendix Volume 4. (SC)19-39764




09/24/2019AppendixFiled Appellant's Appendix Volume 5. (SC)19-39765




09/24/2019BriefFiled Appellants' Opening Brief.  (SC)19-39809




10/24/2019MotionFiled Stipulation to Extend Respondents' Answering Brief Deadline (First Request). (SC)19-44127




10/30/2019Order/ProceduralFiled Order Granting Motion. Respondents' Answering Brief due: December 9, 2019. (SC).19-44581




12/09/2019BriefFiled Respondent's' Answering Brief.  (SC)19-49860




01/07/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  January 22, 2020.  (SC)20-00813




01/22/2020BriefFiled Appellant's Reply Brief.  (SC)20-03114




01/23/2020Notice/IncomingFiled Errata to Appellants' Reply Brief.  (SC)20-03366




01/24/2020Case Status UpdateBriefing Completed/To Screening.  (SC)


04/24/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).20-15634




07/09/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Gibbons/Stiglich/Silver. Author: Silver, J. Majority: Silver/Gibbons. Stiglich, J., dissenting. 136 Nev. Adv. Opn. No. 41. SNP20-MG/LS/AS (SC)20-25302




07/23/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' Petition for Rehearing due: August 10, 2020. (SC).20-26877




08/10/2020MotionFiled Respondents' Motion To Extend Time To File Petition For Rehearing (Second Request).  (SC)20-29327




08/10/2020Notice/IncomingFiled Notice of Appearance.  Attorney Melanie D. Morgan, Esq., of the law firm Akerman LLP enters an appearance as counsel of record for respondents U.S. Bank, N.A. and Nationstar Mortgage LLC.  (SC)20-29342




08/21/2020Post-Judgment PetitionFiled Respondent's Petition for Rehearing (SC)20-30931




08/21/2020Filing FeeFiling fee paid. E-Payment $150.00 from Ariel E. Stern. (SC)


08/25/2020Notice/IncomingFiled Substitution of Attorneys.  Shumway Van and Garrett R. Chase, Esq., Substituting in Place and Stead of Mike Beede, PLLC and Michael Beede, Esq.  (SC)20-31273




08/28/2020Order/ProceduralFiled Order.  Appellants have filed a substitution of counsel.  The clerk of this court shall remove attorneys Mike Beede, James Fox, and The Law Office of Mike Beede, PLLC, from the docket and service list and shall add the law firm of Shumway Van and attorney Garrett R. Chase as counsel for appellants.  Appellants' motion requesting an extension of time to file a petition for rehearing is granted.  The petition was filed on August 21, 2020.  (SC)20-31765




08/31/2020MotionFiled Respondent's Motion to Amend Petition for Rehearing.  (DETACHED AMENDED PETITION FOR REHEARING AND FILED SEPARATELY PER ORDER 9/14/20.)  (SC)20-32063




09/14/2020Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall detach the amended petition for rehearing from the motion and file the amended petition.  (SC)20-33782




09/14/2020Post-Judgment PetitionFiled Respondent's Amended Petition for Rehearing.  (SC)20-33785




10/01/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Stiglich, J., dissenting. (SC).20-36017




10/07/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' petition for en banc reconsideration due: October 29, 2020. (SC)20-36735




10/29/2020Notice/IncomingFiled Respondent's Notice of Appearance for Scott R. Lachman. (SC)20-39609




10/29/2020MotionFiled Respondents' Motion to Extend Time File Petition for En Banc Reconsideration (First Motion). (SC)20-39687




11/05/2020MotionFiled Appellants' Opposition to Respondents' Motion for Extension of Time to File Petition for En Banc Reconsideration. (SC)20-40533




11/06/2020MotionFiled Reply in Support of Motion for Extension of Time to File Petition for En Banc Reconsideration. (SC)20-40614




11/06/2020Order/ProceduralFiled Order Granting Motion. Respondents' Petition for En Banc Reconsideration due: November 30, 2020. (SC).20-40692




11/30/2020Post-Judgment PetitionFiled Petition for En Banc Reconsideration. (SC)20-43335




12/23/2020Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration.  Appellants' Answer due:  14 days.  (SC)20-46358




01/06/2021Post-Judgment PetitionFiled Appellants' Answer to Petition for En Banc Reconsideration. (SC)21-00350




01/25/2021Post-Judgment OrderFiled Order Granting En Banc Reconsideration. The petition for en banc reconsideration is granted. Silver, J. with whom Cadish, J., agree, dissenting. EN BANC (SC)21-02244




02/08/2021MotionFiled Appellant's Motion Requesting Oral Argument for En Banc Reconsideration. (SC)21-03800




02/12/2021MotionFiled Respondents' Response to Appellants' Motion request for Oral Argument. (SC)21-04350




04/15/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Stiglich, J. Majority: Hardesty/Parraguirre/Stiglich/Pickering/Herndon. Silver, J., with who Cadish, J., agrees, dissenting. fn1 [Having reconsidered the matter, we vacate the panel's July 9, 2020, opinion and issue this opinion in its place.  Relatedly, on February 8, 2021, appellants Anthony S. Noonan IRA, LLC, Lou Noonan, and James M. Allred IRA, LLC, filed a motion requesting that this matter be scheduled for oral argument.  That motion is denied.] 137 Nev. Adv. Opn. No. 15. En Banc. (SC).21-10869




05/10/2021RemittiturIssued Remittitur. (SC)21-13271




05/10/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


05/18/2021RemittiturFiled Remittitur. Received by District Court Clerk on May 11, 2021. (SC)21-13271





Combined Case View